                                      Case 2:18-cv-00585-RFB-NJK Document 236
                                                                          235 Filed 10/30/20
                                                                                    10/29/20 Page 1 of 2
                                                                                                       4



                                  1   J. Stephen Peek, Esq. (1758)
                                      Bryce K. Kunimoto, Esq. (7781)
                                  2   Robert J. Cassity, Esq. (9779)
                                      HOLLAND & HART LLP
                                  3   9555 Hillwood Drive, 2nd Floor
                                      Las Vegas, NV 89134
                                  4   Phone: 702.669.4600
                                      Fax: 702.669.4650
                                  5   speek@hollandhart.com
                                      bkunimoto@hollandhart.com
                                  6   bcassity@hollandhart.com
                                  7   Attorneys for Defendants Aruze Gaming
                                      America, Inc. and Kazuo Okada
                                  8
                                      Jeffrey S. Love, Esq. (pro hac vice)
                                  9   Kristin L. Cleveland, Esq. (pro hac vice)
                                      KLARQUIST SPARKMAN, LLP
                                 10   One World Trade Center
                                      121 S.W. Salmon Street, Suite 1600
                                 11   Portland, Oregon 97204
                                      jeffrey.love@klarquist.com
                                 12   kristin.cleveland@klarquist.com
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   Attorneys for Defendant Aruze Gaming
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                      America, Inc.
                                 14                             UNITED STATES DISTRICT COURT
                                                                      DISTRICT OF NEVADA
                                 15
                                    UNIVERSAL ENTERTAINMENT                           Case No.: 2:18-cv-00585-RFB-NJK
                                 16 CORPORATION, a Japanese corporation,
                                                                                      STIPULATION  AND ORDER
                                                                                      ORDER GRANTING          TO
                                                                                                       STIPULATION
                                 17                        Plaintiff,                 EXTEND  TIME
                                                                                      TO EXTEND    TO FILE
                                                                                                 TIME      MOTIONS IN
                                                                                                      TO FILE
                                                                                      CONNECTION   WITH SUBPOENAS
                                                                                      MOTIONS IN CONNECTION   WITH
                                 18 v.                                                DUCES TECUM
                                                                                      SUBPOENAS DUCES TECUM
                                 19 ARUZE GAMING AMERICA, INC. a Nevada               (SIXTH REQUEST)
                                    corporation, KAZUO OKADA, an individual,
                                 20
                                                       Defendants.
                                 21

                                 22 ARUZE GAMING AMERICA, INC., a Nevada
                                    corporation, KAZUO OKADA, an individual,
                                 23
                                                       CounterClaimant,
                                 24
                                    v.
                                 25
                                    UNIVERSAL ENTERTAINMENT
                                 26 CORPORATION, a Japanese corporation,
                                    ARUZE USA, a Nevada corporation, and JUN
                                 27 FUJIMOTO, an individual,

                                 28                        CounterDefendant.
                                                                                  1
                                      Case 2:18-cv-00585-RFB-NJK Document 236
                                                                          235 Filed 10/30/20
                                                                                    10/29/20 Page 2 of 2
                                                                                                       4



                                  1          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through
                                  2   their respective counsel, that the time for Defendants to file any motion in connection with the
                                  3   Subpoenas Duces Tecum reflected in the Notice of Intent to Serve Subpoena Duces Tecum
                                  4   served by UEC on July 30, 2020 (the “Subpoenas”) is extended from October 30, 2020 to
                                  5   November 13, 2020. The parties at issue in the Subpoenas are continuing to engage in a meet-
                                  6   and-confer process to narrow the scope of the document requests in the Subpoenas, and to date,
                                  7   have had conference calls and exchanged multiple formal written correspondence on September
                                  8   2, September 14, September 18, October 16, October 27 and October 28 to further meet-and-
                                  9   confer on the scope of the subpoenas. This extension request is intended to provide the parties
                                 10   additional time to evaluate and confer regarding these issues and continue their efforts to resolve
                                 11   this matter without seeking Court intervention. Accordingly, for good cause showing, the parties
                                 12   have agreed to the foregoing extension of the time to file any motion in connection with the
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   Subpoenas.
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14          DATED this 29th day of October, 2020.
                                 15
                                      IT IS SO ORDERED.
                                 16
                                       /s/ Adam
                                      Dated:     Miller30, 2020
                                             October                                   /s/ J. Stephen Peek
                                 17    Jay J. Schuttert, Esq.                          J. Stephen Peek, Esq.
                                       Nevada Bar No. 8656                             Bryce_________________________
                                                                                               K. Kunimoto, Esq.
                                 18    David W. Gutke, Esq.                            Robert   J. Cassity,
                                                                                             United  States Esq.
                                                                                                            Magistrate Judge
                                       Nevada Bar No. 9820
                                 19    EVANS FEARS & SCHUTTERT LLP                     HOLLAND & HART LLP
                                       2300 West Sahara Avenue, Suite 950              9555 Hillwood Drive, 2nd Floor
                                 20    Las Vegas, NV 89102                             Las Vegas, NV 89134
                                 21    Andrew Z. Weaver, Esq. (pro hac vice)           Attorneys for Defendants Aruze Gaming
                                       Gregory V. Novak, Esq. (pro hac vice)           America, Inc. and Kazuo Okada,
                                 22    POLSINELLI, PC
                                       1000 Louisiana Street, Suite 6400               Jeffrey S. Love, Esq. (pro hac vice)
                                 23    Houston, TX 77002                               Kristin L. Cleveland, Esq. (pro hac vice)
                                                                                       KLARQUIST SPARKMAN, LLP
                                 24    David S. Krakoff (pro hac vice)                 One World Trade Center
                                       Benjamin B. Klubes (pro hac vice)               121 S.W. Salmon Street, Ste 1600
                                 25    Lauren R. Randell (pro hac vice)                Portland, Oregon 97204
                                       Adam Miller (pro hac vice)
                                 26    BUCKLEY LLP                                     Attorneys for Defendant Aruze Gaming
                                       2001 M Street NW, Suite 500                     America, Inc
                                 27    Washington, DC 20036
                                 28   Attorneys for Plaintiff/Counter-Defendants
                                                                                       2
